DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  EKATERINI ALEXOPOULOS and KOSTANTINOS ALEXOPOULOS,
                      Appellants,

                                     v.

                GORDON HARGROVE AND JAMES P.A.,
                     and MARK BLUMSTEIN,
                           Appellees.

                               No. 4D20-1345

                            [January 7, 2021]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nicholas R. Lopane, Judge; L.T. Case
No. CACE 10-010692 (03).

   Arthur J. Morburger, Miami, for appellant Konstantinos Alexopoulos.

    Craig J. Trigoboff of Gunster, Yoakley & Stewart, P.A., Fort Lauderdale,
for appellees.

PER CURIAM.

   Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.